DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The limitation “the gear position sensor is disposed inwardly of an outer end of the side wall portion of the transmission case in a vehicle width direction” (last lines of claim 1) is in direct contradiction to the disclosure and thus unclear.(contrary to disclosure).1  Figure 2 clearly shows that all portions of all portions of the sensor (31) that overlap the case (14) in the vehicle width direction (left/right in fig.2) do so outwardly rather than inwardly as claimed.  For purposes of applying the prior art elsewhere below the examiner takes the limitation to mean that there is some case portion located further from vehicle centerline in the width direction than the sensor and not necessarily that the case and sensor overlap in any width direction.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pick US 7963183.
Claims 1 and 10 (as best understood, see 35 USC 112 rejection above).  A straddle vehicle comprising: a shift drum (104) that makes a shift change of a transmission including a plurality of gear trains; a transmission case (case enclosing 104) enclosing the shift drum, the transmission case comprising a side wall portion (205) provided with an insertion hole (hole receiving end portion of 104) into which an end portion (end portion of 104) of the shift drum is inserted; and an 
Claim 2. The straddle vehicle according to claim 1, wherein the gear position sensor is disposed away (in that 206 is displaced “away” from 104, and the axis thereof, on opposite sides of 204) from the rotational axis of the shift drum.  If applicant means to claim that –the sensor central axis and drum axis of rotation are parallel and offset-- then the claim must be expressly amended as such.   
Claim 3. The straddle vehicle according to claim 2, further comprising a power transmission mechanism (202) linked to the shift drum, wherein the gear position sensor comprises a detection shaft (shaft extending from 206) to which the rotation of the shift drum is transmitted through the power transmission mechanism, and the gear position sensor is disposed in such a 
Claim 4. The straddle vehicle according to claim 3, wherein the side wall portion is provided with a passage hole (hole in 205) through which passes a power transmission route (rout of power transmission to 104 via 203) including the power transmission mechanism and the detection shaft, the gear position sensor is disposed outside the transmission case, and the power transmission mechanism is disposed inside the transmission case (at 203).  
Claim 6.  The straddle vehicle according to claim 1, further comprising: an output shaft (102) of the transmission.  In the previous 9/23/2021 Office action the examiner took official notice that it was extremely well known in the straddle vehicle (e.g., motorcycle) art for the output shaft of a transmission to have an annular member thereon (e.g., gear or sprocket) to drive a power transmission loop (e.g., chain or belt) wound thereon to desirably/obviously transmit rotation power to a rear wheel of the vehicle.  Applicant’s subsequent 11/22/2021 response did not adequately traverse the official notice by specifically pointed out why the noticed fact was not considered to be common knowledge or well-known in the art.  Accordingly, the common knowledge or well-known in the art statement is taken to be admitted prior art.  See MPEP 2144.03C, 37 CFR 1.111(b), Chevenard, 139 F.2d at 713, 60 USPQ at 241 and  In re Ahlert, 424 F.2d 1088, 1091, 165 USPQ 418, 429 (CCPA 1970).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify as detailed above.  Further, figure 1 of Pick shows that it was routine for the drum to be disposed beneath the output shaft such that the modification would necessarily result in the annular member disposed on the shaft to be likewise situated.  Still further the actuator unit shown in figure 2 would necessarily be inclined to extend downwardly and forwardly since it lies in a downward and 
Claim 7. The straddle vehicle according to claim 1, wherein the actuator unit (at least at 203) is disposed inwardly of an outer end of the transmission case in a vehicle width direction.  
Claim 8. The straddle vehicle according to claim 1, further comprising: a cam member (115) rotatable together with the shift drum, the cam member having an outer circumferential surface provided with a plurality of recesses (recesses in 115) arranged circumferentially at intervals, the plurality of recesses being in one-to-one correspondence with a plurality of shift positions of the transmission (see written description); a swinging member (swinging member supporting 117) comprising a projection (117) contacting the outer circumferential surface of the cam member, the projection being fittable into the recesses; and a spring member (301) biasing the projection of the swinging member toward the outer circumferential surface of the cam member, wherein a biasing force of the spring member is greater than a rotational resistance force of the actuator unit in a power-off state and smaller than the drive power of the actuator unit (in that it maintains position until actuated).  
Claim 9. The straddle vehicle according to claim 8, wherein the cam member, the swinging member, and the spring member are opposed to the actuator unit across the transmission case in a direction of the rotational axis (see fig.2).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pick US 7963183 in view of Fujimoto US 9909665.
Claim 5. The straddle vehicle according to claim 2, wherein the actuator unit as viewed from outside in the vehicle width direction (horizontal direction in fig.2) overlaps the gear position 2

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new grounds of rejection. 

Conclusion
The prior art made of record on the attached PTO-892 form and not expressly cited in the rejections above are considered pertinent (e.g., the Official Notice statement in the rejection of claim 1 elsewhere above). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                       


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2173.03 which states that a claim may be "indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970)."
        
        2 MPEP 2144.04(VI)(C) details that rearrangement of parts has been established by case law to be obvious where there is no unexpected result (criticality) citing In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 Fx2d 553, 188 USPQ 7 (CCPA 1975).